Per Curiam.
Judicial errors are ordinarily reviewed only on appeal from the judgment. Without determining whether the relief asked for on this motion is to cure judicial error or to correct an alleged injustice arising from excusable misconception on the part of court and counsel, we are disposed to think we can pass upon the question more intelligently with the entire record of the trial before us. In the exercise of discretion, therefore, the order is affirmed, without costs. All concur. Present-—-Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ. Order affirmed as a matter of discretion, without costs of this appeal to either party.